Bbown, J.
The evidence tends to prove that Jay Bird’s Delight was shipped with five other horses belonging to plaintiff, under an agreement with defendant’s agent at Lynchburg that they would be delivered at Greensboro-, N. C., ready for unloading on the morning of 7 October, provided they were loaded on the car by 3 :30 P. M., 6 October, at Lynchburg, and that they were loaded before that time; that these horses were race horses being transported to Greensboro for the Fair, and were of much greater value than ordinary animals; and that defendant’s agent at Lynchburg had knowledge of these facts.
The animals were not delivered as per agreement, but were held in Lynchburg until the night of 7 October, in the loaded' *346car exposed to great beat, succeeded by sudden cold, in conse- ' quence of wbicb Jay Bird’s Deligbt contracted pneumonia en route and subsequently died. Tbe condition of tbe borse on arrival at Greensboro was at once made known to defendant’s agents before removal.
This Court has not overruled Jones v. R. R., 148 N. C., 583, but as at present constituted reaffirmed it in Winslow v. R. R., 151 N. C., 250. A majority of tbe Court held that tbe facts in Stringfield v. R. R., ante, 125, took tbe case out of tbe rulings in those cases. In this case tbe animals were shipped under a special contract to deliver at a certain time, and tbe peculiar value of tbe animals made known to tbe defendant’s agent at Lynchburg.
. These facts, we think, bring tbe case within tbe scope of the String-field case, even from tbe minority point of view.
No error.